            Case 1:21-cr-00224-VEC Document 8 Filed 04/06/21 Page 1 of 2

                                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                    ELECTRONICALLY FILED
                                                                                 DOC #:
 ------------------------------------------------------------------- X           DATE FILED: 4/6/2021
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                :      21-CR-224 (VEC)
                                                                     :
                                                                     :           ORDER
 MICHAEL ROSE,                                                       :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 6, 2021, Defendant was arraigned by the Magistrate Judge, Dkt. 7;

        IT IS HEREBY ORDERED that the parties must appear before the Court for a status

conference on April 15, 2021, at 11:00 a.m., in Courtroom 443 of the Thurgood Marshall U.S.

Courthouse, 40 Foley Square, New York, NY.

        IT IS FURTHER ORDERED that interested members of the public may dial-in to the

proceeding using (888) 363-4749 // Access code: 3121171# // Security code: 0224#. Any

recording or retransmission of the hearing is strictly prohibited.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client (if attending the proceeding) does not meet the

requirements.

SO ORDERED.
                                                              _________________________________
                                                                   ______________________ _ _______
Date: April 6, 2021                                                 VALERIE CAPRONI
                                                                               CAPRON   NI
      New York, NY                                                  United States District Judge
         Case 1:21-cr-00224-VEC Document 8 Filed 04/06/21 Page 2 of 2


All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                                2
